J-S03001-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

IN RE: ADOPTION OF M.H., A/K/A : IN THE SUPERIOR COURT OF
M.G.H.., A MINOR CHILD : PENNSYLVANIA

APPEAL OF: K.W., MOTHER

No. 1202 WDA 2021

Appeal from the Decree Entered September 15, 2021
In the Court of Common Pleas of Armstrong County Orphans’ Court at
No(s): Case No. 3 or 2021

BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*
MEMORANDUM BY LAZARUS, J.: FILED: APRIL 20, 2022

K.W. (Mother) appeals from the final decree, entered in the Orphans’
Court of Armstrong County, terminating her parental rights! to M.H. (born
9/2010), pursuant to 23 Pa.C.S.A. §§ 2511(a)(8), and (b) of the Adoption
Act.2_ After our review, we affirm based on the opinion authored by the
Honorable Chase G. McClister.

Armstrong County Children, Youth and Family Services (CYF) became
involved with Mother in September 2017 due to unsafe and substandard home

conditions. CYF provided in-home services, but despite sporadic

 

“ Retired Senior Judge assigned to the Superior Court.

1 On August 27, 2021, M.H.’s Father filed a petition to voluntarily relinquish
his parental rights to M.H. The court entered a decree terminating Father’s
parental rights that same day. He is not involved in this appeal.

2 23 Pa.C.S.A. §§ 2101-2938.
J-S03001-22

improvement, the housing situation deteriorated. In July 2018, CYF visited
the home and noted deplorable conditions: excessive garbage, clutter, and
animal feces throughout the house, particularly in M.H.’s bedroom. In
September 2018, M.H. was adjudicated dependent, and she remained in
Mother’s custody under protective supervision. Home conditions continued to
deteriorate. In the spring of 2019, CYF received reports that the conditions
in Mother’s home worsened, and she was keeping multiple animals, including
up to 40 cats and a pig, in the home. CYF filed an application for protective
custody, which the court granted on July 17, 2019. M.H. was removed from
the home. At that time, CYF had growing concerns about Mother’s mental
health issues. M.H. was placed in foster care.2 The court held permanency
review hearings in January, June, September, and December of 2020. After
each hearing the court found Mother had made minimal progress toward
alleviating the conditions in the home that led to placement. After the
December 2020 hearing, the court changed the permanency goal from return
to home to adoption.

Approximately eighteen months later, on January 27, 2021, CYF filed a
petition to terminate Mother’s parental rights under sections 2511(a)(1),

(a)(5), and (a)(8) of the Adoption Act. The court scheduled a hearing and,

 

3 In April 2021, M.H. was placed with a different foster family; she remains
with them to date as her pre-adoptive family.
J-S03001-22

over objections by both the guardian ad litem? and CYF, the court granted
Mother three continuances. The court ultimately held a termination hearing
on August 27, 2021, after which the court entered a decree terminating
Mother’s parental rights to M.H.

Mother filed a timely appeal. She raises the following issues for our
review:

1. Did the trial court err in granting the petition for involuntary
termination of parental rights of Mother under 23 Pa.C.S.A.
§ 2511(a)(8)?

2. Did the trial court err in granting the petition for involuntary
termination of parental rights of Mother under 23 Pa.C.S.A.
§ 2511(a)(1)?

3. Did the trial court err in granting the petition for involuntary
termination of parental rights of Mother under 23 Pa.C.S.A.
§ 2511(a)(5)?

4. Did the trial court err in granting the petition for involuntary
termination of parental rights of Mother under 23 Pa.C.S.A.
§ 2511(b)?

Appellant’s Brief, at 8.°

 

4 The court appointed Paula C. LaStrapes, Esquire, as guardian ad litem, who
reported to the court that there was no conflict between M.H.’s legal interests
and best interests. See In re Adoption of K.M.G., 240 A.3d 1218 (Pa.
2020).

> Because we affirm the trial court’s determination under section 2511(a)(8),
we need not address issues two and three. See In re B.L.W., 843 A.2d 380,
384 (Pa. Super. 2004) (en banc ) (this Court may affirm trial court’s decision
regarding termination of parental rights with regard to any one subsection of
section 2511(a), along with consideration of section 2511(b)). We note the
trial court need only determine CYF met its burden under one subsection of
J-S03001-22

In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

[A]ppellate courts must apply an abuse of discretion standard
when considering a trial court’s determination of a petition for
termination of parental rights. . . . [OJjur standard of review
requires an appellate court to accept the findings of fact and
credibility determinations of the trial court if they are supported
by the record. If the factual findings are supported, appellate
courts review to determine if the trial court made an error of law
or abused its discretion. As has been often stated, an abuse of
discretion does not result merely because the reviewing court
might have reached a different conclusion. Instead, a decision
may be reversed for an abuse of discretion only upon
demonstration of manifest unreasonableness, partiality,
prejudice, bias, or ill-will.

As [the Supreme Court] discussed in In re: R.J.T., [9 A.3d 1179,
1190 (Pa. 2010)], there are clear reasons for applying an abuse
of discretion standard of review in these cases. [UJnlike trial
courts, appellate courts are not equipped to make the fact-specific
determinations on a cold record, where the trial judges are
observing the parties during the relevant hearing and often
presiding over numerous other hearings regarding the child and
parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
could support an opposite result, as is often the case in
dependency and termination cases, an appellate court must resist
the urge to second guess the trial court and impose its own
credibility determinations and judgment; instead[,] we must defer
to the trial judges so long as the factual findings are supported by
the record and the court’s legal conclusions are not the result of
an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

 

section 2511(a); Mother’s claims with respect to subsections (a)(1) and (a)(5)
are superfluous.
J-S03001-22

CYF, as petitioner, has the burden to prove by clear and convincing
evidence that the asserted grounds for seeking the termination of parental
rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “[T]he
standard of clear and convincing evidence is defined as testimony that is so
clear, direct, weighty and convincing as to enable the trier of fact to come to
a clear conviction, without hesitance, of the truth of the precise facts in issue.”
Id. (citation and quotation marks omitted).

Here, the trial court terminated Mother’s parental rights under sections

2511(a)(8) and (b).© A party seeking termination under section 2511(a)(8)

 

6 § 2511. Grounds for involuntary termination

(a) General rule.—The rights of a parent in regard to a child may
be terminated after a petition filed on any of the following
grounds:

KOK OK

(8) The child has been removed from the care of the parent by
the court or under a voluntary agreement with an agency, 12
months or more have elapsed from the date of removal or
placement, the conditions which led to the removal or placement
of the child continue to exist and termination of parental rights
would best serve the needs and welfare of the child.

KOK OK

(b) Other considerations.—The court in terminating the rights of a
parent shall give primary consideration to the developmental,
physical and emotional needs and welfare of the child. The rights
of a parent shall not be terminated solely on the basis of
environmental factors such as inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the
control of the parent. With respect to any petition filed
pursuant to subsection (a)(1), (6) or (8), the court shall
J-S03001-22

must prove the following by clear and convincing evidence: “(1) the child has
been removed from parental care for 12 months or more from the date of
removal; (2) the conditions which led to the removal or placement of the child
continue to exist; and (3) termination of parental rights would best serve the
needs and welfare of the child.” In re Z.P., 994 A.2d 1108, 1118 (Pa. Super.
2012) (citation omitted). “Termination under section 2511(a)(8) does not
require the court to evaluate a parent’s current willingness or ability to
remedy the conditions that initially caused placement or the
availability or efficacy of Agency services.” Id. (citation omitted)
(emphasis added).

Mother argues that CYF failed to meet the requirements of subsection
2511(a)(8) by clear and convincing evidence because CYF “failed to show that
the conditions which led to the removal or placement of [M.H.] continue to
exist[.]” Appellant’s Brief, at 14. However, even though Mother acquired a
new housing situation in March 2020, she did not do so until two months after

the petition for termination was filed. See Trial Court Opinion, 10/25/21, at

 

not consider any efforts by the parent to remedy the
conditions described therein which are first initiated
subsequent to the giving of notice of the filing of the
petition.

23 Pa.C.S.A. §§ 2511(a)(8), (b) (emphasis added).
J-S03001-22

17.’ The trial court is prohibited by statute from considering Mother’s efforts
after CYF filed the petition for termination. See 23 Pa.C.S.A. § 2511(b).

The trial court set forth in its opinion its reasons for determining that
CYF presented clear and convincing evidence that termination of Mother’s
parental rights was proper under sections 2511(a)(8) and (b). See Trial
Court Opinion, supra at 15-17 (stating M.H. has been in placement for more
than 12 months; as of time of filing of termination petition, conditions that
lead to placement continued to exist—indeed, were much worse; M.H.’s
issues, including several chronic respiratory problems, low weight, behavioral
difficulties, and truancy, “have resolved since [M.H.] has been placed with her
pre-adoptive family[,]” and therefore termination would best serve M.H.s
needs and welfare).

Additionally, the court set forth in its opinion its reasons for determining
that CYF presented clear and convincing evidence that termination of Mother’s
parental rights was in M.H.’s best interests under section 2511(b). See Trial
Court Opinion, supra at 18-19 (although there is bond between Mother and
M.H., it “is clear that the bond has deteriorated over the past year” and that
M.H. believes Mother prioritizes her animals over her, and relationship

“appears to be moving from familiar and relatively comfortable to somewhat

 

’ The court did, however, take judicial notice of the fact that Mother was
charged on March 23, 2021, with 198 counts of animal-related crimes,
including aggravated cruelty to animals, neglect, and cruelty. See Trial Court
Opinion, supra at 7. The disturbing recitation from the prosecuting humane
officer is set forth in full in the trial court’s opinion. Id, at 7-8. Bail conditions
preclude Mother from having any animals in her new residence.

-J-
J-S03001-22

hostile and tense. Severing such a bond will not work a significant detriment
to [M.H.], who now looks to her pre-adoptive family for emotional, physical
and financial support.”).

The record supports the trial court’s findings, and the court’s conclusions
are not the result of an error of law or an abuse of discretion. See In re
Adoption of S.P., 47 A.3d at 826-27. Accordingly, we affirm the termination
decree based on the trial court’s opinion. The parties are directed to attach a
copy of that opinion in the event of further proceedings.

Decree affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es
Prothonotary

Date: 4/20/2022
Inst. # 202110832 - Paga 1 of 20

IN THE COURT OF COMMON PLEAS, ARMSTRONG COUNTY, PENNSYLVANIA

Circulated 03/29/2022 02:36 PM

ORPHANS’ COURT DIVISION 09/15/2021 11313258 AN
, “eno Ga
IN RE: ADOPTION OF M.H., a/k/a: PENNSVLUGNIA
M.G.H. : No. 3 of 2023 Inst Hum” 202130832

FINDINGS AND MEMORANDUM |

 
Inst. # 2021100392 - Paga 2 ef 20

IN THE COURT OF COMMON PLEAS, ARMSTRONG COUNTY, PENNSYLVANIA
ORPHANS’ COURT DIVISION

IN RE: ADOPTION OF MHL, afkfa
M.G.H. 3 No, 3 of 2021

FINDINGS AND MEMORANDUM

McChster, J.

Before the Court for disposition is the Petition to Determine Involuntary
Termination of Parental Rights filed by Armstrong County Children, Youth and
Family Services (‘CYF”), The petition regards the subject minor child, Mesiiliiie
Hilees, a/k/a Mate Co Hegtes (DOB: 9408/10) (the “Child” or “M.G.H.”) and
her biological mother, Kes Wie (“Mother” or “K.W.”), The petition does not
concern M.G.H.'s biclogical father, VaeSee Hilims, a/k/a Veale Fat§ Hepes, (“Father’
or “V.H.”) (together with Mother, “Parents”).1 CYF seeks termination of Mother's
parental rights under subsections 2511(a)(1), 2511(a)(5), and 2511(a)(8) of the
Pennsylvania Adoption Act, 23 Pa, Cons, Stat. Ann. § 2101 e¢ seg. (the “Adoption
Act”). The Court held a hearing on the petition on August 30, 2021, and it is now
ripe for decision.

1. PROCEDURAL HISTORY
CYF filed its termination petition on January 27, 2021, approximately 18

months after M.G.H first was placed into foster care, 27 months after she first was

 

1 Although CYF originally sought involuntary termination of beth Father's and Mother's parental
rights, Father subsequently petitioned on August 27, 2021, to voluntarily relinquish his parental
rights. The Court entered a decree granting Father's petition the aame day.

 
Inst. # 202110832 - Paga 3 of 20

adjudicated dependent, and 41 months after CYF first because involved to address
the conditions of Mother's residence. Hearing on the petition first was scheduled for
March 18, 2021. On that date, Mother appeared with her counsel requesting a
continuance because she had secured new housing. Over the cbjection of both CYF
and the guardian ad /ifem, the Court granted the continuance and rescheduled the
hearing for April 19, 2021. Mother thereafter secured new counsel, who requested a
second continuance on April 15, 2021. Again over the objection of CYF and the
guardian ad litem, the Court granted the continuance and rescheduled the hearing
for June 21, 2021. The Court continued the hearing a third and final time on June
21, 2021, due to court time constraints.

Il. FINDINGS OF FACT?

L M.G.H. was born on September b, 2010. CYF first became involved
with M.G.H. in the fall of 2017, although it had on occasion received referrals
concerning M.G.H. in prior years.3 In 2017, CYF received reports that the condition
of Mother's residence was substandard. Upon inspecting Mother’s residence, CYF
concluded that it met, barely, minimum safety standards. CYF thereafter

facilitated in-home services for Mother to help her clean and organize.

 

2 Without objection from the parties, the Court takes judicial notice of the record from the associated
child dependency case, No. CP-03-DP-0000050-2018, including the findings and permanency review
orderg entered by this Court.

3 Although Father at one time had some partial custody of M.G.H. and initially was having visits
after her placement, he did not participate to any significant degree in the permanency plan
developed by CYF and eventually stopped having any visits with M.G,H. Because Father has
voluntarily relinquished his parental rights, the Court will limit ita factual findings and analysis to
Mother and her relationship with M.G.H.

 
Inst. # 202110932 - Page 4 of 20

2. Mother initially was fairly cooperative with CYF, who sent a
caseworker to inspect Mother's residence on a monthly basis. During the next
several months, although Mother indicated that she was working on improving the
conditions of the house, the conditions continued to worsen. CYF abserved
considerable amounts of animal feces throughout the home, on the Child’s
belongings, and under her bed,

3. CYF also addressed M.G.H.’s truancy during this period. She had been
enrolled in school in the Redbank Valley School District, but Mother later enrolled
her in cyber school. She nevertheless remained habitually truant.

4, In July 2018, CYF visited the home and noted that conditions were
deplorable. CYF took photographs that day that clearly show excessive garbage,
clutter, and animal feces throughout the house, particularly in the Child’s bedroom.
Mother’s relationship with CYF became more adversarial at the time of this visit
and has continued to be very adversarial to date.

5. In September 2018, Mother prevented CYF from entering her home to
check the condition of the residence, insisting that the residence was clean and free
of safety hazards. CYF soon thereafter filed a dependency petition seeking
protective supervision.

6. The Court granted the petition and awarded CYF protective
supervision on November 9, 2018.

7. During the following several months, the conditions of Mother’s home

improved to some degree and she began counseling. At times, however, Mother

 
Inat. # 202110832 - Paga 5 of 20

would only clean certain portions of the residence and not permit the inspecting
caseworker into other areas of the house.

8. After February 2019, CYF received reports that the conditions of
Mother's home worsened and that she was keeping multiple animals, including up
to 40 cats and a pig, m her residence. CYF thereafter filed an application for
protective custody, which the Court granted on July 17, 2019. M.G.H. was placed in
kinship care with a family friend.+

9, As part of the initial service plan, Mother was required to address the
conditions of her residence and obtain mental health treatment. The initial
permanency goal was for M.G.H. to return to home with Mother.

10. As evidenced by the several permanency review orders entered at the
dependency case, Mother at no time after placement complied substantially with
the permanency plan. Mother did not allow anyone from CYF into her home after
July 2019, and her relationship with CYF continued to deteriorate. Mother
continued to engage in counseling, but she at no point adequately addressed the
mental health issues contributing to the condition of her home.

11. To aid with Mother’s attempts to clean and organize her residence,
CYF offered at the October 2019 permanency hearing to pay for a dumpster to allow
Mother to dispose of the large amounts of refuse. CYF agreed to provide the

dumpster only if Mother agreed to CYF’s inspection of her home after the dumpster

 

4In April 2021, M.G.H. was placed with 4 different foster family, Jae and Desey Sdibeggit@fn. She
remaius with them to date as her pre-adoptive family.

 
Eneat. # 202110832 - Page 6 of 20

was removed. Mother would not agree to the inspection, and therefore CYF did not

provide the dumpster.

12. In late 2019 and continuing through 2020, Mother became even more
combative and adversarial with CYF and refused to have any in-person visits with
her caseworker, Kylie Simmons, who had been involved with Mother since 2017.

13. Sometime prior to April 2020, Mother blocked Simmons’ cellular
telephone number, precluding any communication by phone call or text message.
After several unsuccessful attempts to get in contact with Mother, Simmons
contacted Mother by letter to advise her that the agency would be forced to
communicate by regular mail if Mother did not permit mobile phone contact.

14, In March and June 2020, Mother underwent a psychological and
parental capacity evaluation by Dr. Martin Meyer, Ph.D. Dr. Meyer concluded that
Mother was in virtually cormplete denial of her emotion-based psychological
difficulties and of the unsafe conditions of her home, He further indicated that her
parenting capacity would most likely be otherwise adequate if it were not for her
ongoing minimization of her problems and refusal to take any responsibility for
them.

15, CY¥F continued to attempt to get in contact with Mother to inspect the
conditions of her home, but Mother did would not permit it. CYF sent another
letter requesting an inspection in September 2020, just prior to the next regularly-

scheduled permanency hearing.
Inst. # 202110832 - Page 7 of 20

16.  Atcertain points after the CYF placed M.G.H., Mother made some
attempt to secure alternative housing. In October 2019, her aunt and uncle offered
her a mobile home that they owned, but CYF did not approve the home as suitable
for the Child. Mother testified that she again attempted in 2020 to secure
alternative housing, but she never notified CYF or the permanency court of these
attempts until after the termination petition was filed.

17. Asofthe December 2020 permanency hearing, given that the Child
had been in placement for more than 15 months and Mother continued to achieve
only minimal compliance with the permanency plan, CYF changed the primary
permanency goal to adoption rather than return home.

18. Mother testified that she moved out of her former residence sometime
in February 2021. It is unclear where she resided immediately after she left the
residence. She further testified that, when she left, the condition of the home was
“decent.”

19. In March 2021, Mother’s friends, the Saaiiiigmmeepurchased a home in
New Bethlehem, Pennsylvania and told Mother that she could live there. The
house is actually titled in the name of Mrs. Stgugugies mother. Although a rental
agreement was discussed, Mother and the owner never executed a written rental
agreement. Mother pays no rent, but instead indicated that she is remodeling the
house in leu of rent.

20, Mother began moving into her current residence eometime on or about

March 17, 2021, the day prior to the date originally scheduled for the termination

 
Inst. # 202110832 - Page & of 26

hearing. On March 18, 2021, when Mother and her counsel requested a
continuance of the hearing because of Mother’s new residence, Mother testified that
she would not have any animals in her new residence and that her “nephew is
taking responsibility in my old home. I have rehomed most of my animals. The
ones that are left he will be taking responsibility of those.” (N.T., 3/18/21, at 6°15-
18).

21, The Court takes judicial notice of the fact that, on March 23, 2021,
Mother was charged with 198 total counts of animal-related crimes, including
aggravated cruelty to animals,® neglect,§ and cruelty.’ After preliminary hearing,
all counts were held over to the Court of Common Pleas,

22. The Court further takes judicial notice of the following allegations, as
recited by the prosecuting humane officer, that form the basis of the criminal
charges against Mother:

[On March 22, 2021), I searched the parameter [sic] and discovered
5 deceased birds located in cages at the back of the house. We
observed no water or food in the pens but a large amount of feces.

Upon entering the home we discovered 7 deceased dogs, 5 deceased
rabbies [sic], and 3 deceased felines. 2 of the deceased dogs were
found in one crate. Skeletal remains of 1 dog found in the hallway
had been eaten by the other animals inside the house, 1 dog was
found deceased on a chair. 2 cats were found deceased in the
basement lying together with mold growing on the bodies. 3
deceased rabbits were found in a tote on the kitchen counter. One
kitten was decomposing in the hallway on top of a black box.
Overflowing litter boxes were also observed throughout the

 

618 Pa, Gons, Stat. Ann, § 5534(a)(Q),
6 18 Pa. Cons. Stat. Ann. §§ 5532(a)(2), (a)(3).

718 Pa. Cons. Stat. Ann. § 5533(a),
Inst. @ 202110832 - Page 9 of 29

structure. There was also a large amount of trash and feces

throughout the house, along with a foul smell of decay. Mobility

was difficult due to the extreme amount of trash throughout the

house. Some of the animals appeared to be recently deceased,

others hand been dead for some time. We observed no water or food

available for any of the animals, however, unopened wet dog food

was located in the kitchen, We saw cats and three dogs that were

still alive. Both dogs have very low body score. One dog was weak

and had difficulty walking. The other dog had numerous sores on

his body. Numerous cats and two dogs were transported to rescue.

Several cats and one small dog, along with the carcasses of the

deceased animals are still at the home.§

23. Asa condition of her bail, Mother is not permitted to have any animals
in her new residence. The residence appears to be clean and suitable. Her nephew,
who is pictured sleeping on the couch in one of the photographs introduced by
Mother, is living at the residence rent-free. He never moved into Mother's prior
residence.

24. When M.G.H. was removed from Mother's home, she suffered from
numerous breathing issues and contracted frequent upper respiratory infections.
She also required dental work, was very thin, and frequently acted in an animalistic
manner when stressed. Her health issues have significantly improved or resolved
altogether since being in foster care with her pre-adoptive family, Her behavior

also has improved and she is doing very well in school, which she attends m person.

Her hygiene also has improved, and she is growing rapidly.

 

8 Affidavit of Probable Cauge, No. MJ-38304-CR-0000040-2021; No. CP-03-CR-0000561-2021. The
Court does not take make any findings about the accuracy of the humane officer’a allegations or
whether such allegations, if proven, would constitute any of the crimes with which Mother is
charged. The Court takes judicial notics only of the fact of the filing of the charges and the
underlying allegations lodged by the Commonwealth.

 
Inst, # 202140832 ~- Page 10 of 20

25. M.G.H, has a close bond with her current pre-adoptive family, to whom
she goes for support. She is very familiar and comfortable with them, and they
make her well-being a top priority. M.G.H. also spends significant time with her
pre-adoptive grandparents.

26. M.G.H. continues to have in-person visits with Mother two times per
week. The visits were virtual for a period in 2020 during the COVID-19 pandemic,

27.  Adthough Mother believes that the visits go well, and M.G.H. indicated
her strong desire in 2020 to return to Mother’s residence, the Court finds that
circumstances have changed considerably. Mother at times is habitually late for
visits, and she has slept during some of them. Both of these circumstances upset
M.H.G., who no longer desires to return to Mother's residence. When asked what
she thought of that possibility, M.G.H. indicated that uf she returned home, Mother
would care more for the animals than she would about her.

28. Mother and M.G.H.’s visits have at times become physical, which
Mother descnbes as “rough-housing.” The Court does not find such physicality, in
this context, to be normal or healthy. Rather, it likely is due to growing tension and
frustration from M.G.H. about Mother's failure to make any real progress,

29. Mother and M.G.H. continue to have some bond, but there is no

evidence that the bond is strong or one that is advantageous to M.G.H.’s well-being.

 
Inst, # 202110832 - Page 11 GE 20

HI. DISCUSSION

A, Applicable Legal Standards

CYF has standing to file a petition to involuntarily terminate Mother's

parental rights because it is an approved agency with legal custody of M.H.G. See

23 Pa. Cons. Stat. Ann. §§ 2102, 2512(a)(2). In making its determination, the Court

conducts a bifurcated analysis. The Court first must determine whether grounds

for termination exist under 23 Pa. Cons. Stat. Ann. § 251i(a). Lf such grounds do

exist, the Court then must determine, under 23 Pa. Cons. Stat. Ann. § 2511(b),

whether termination will be serve the needs and welfare of the child.

CYF asserts grounds to terminate the parental rights of Mother and Father

under sections 2611(a)(1), (a)(5), and (a)(8) of the Adoption Act, which provide as

follows:

(a) General rule— The rights of a parent in regard to a child may
be terminated after a petition filed on any of the following grounds:

(D

(5)

The parent by conduct continuing for a period of at
least six months immediately preceding the filing of
the petition either has evidenced a settled purpose
of relinquishing parental claim to a child or has
refused or failed to perform parental duties.

The child has keen removed from the care of the
parent by the court or under a voluntary agreement
with an agency for a period of at least six months,
the conditions which led to the removal or
placemeut of the child continue to exist, the parent
cannot or will not remedy those conditions within a
reasonable period of time, the services or assistance

10

 
Ynst. # 202410832 - Baga 12 of 20

reasonably available to the parent are not likely to
remedy the conditions which led to the removal or
placement of the child within a reasonable period of
time and termination of the parental rights would
best serve the needs and welfare of the child.

(8) The child has been removed from the care of the

parent by the court or under a voluntary agreement

with an agency, 12 months or more have elapsed

from the date of removal or placement, the

conditions which led to the removal or placement of

the child continue to exist and termination of

parental rights would best serve the needs and

welfare of the child.
23 Pa. Cons. Stat. Ann. §§ 2511. The burden is on the party seeking termination to
prove the existence of grounds by clear and convincing evidence, Ja re Julissa O,,
146 A.2d 1137, 1140 (Pa. Super. Ct. 2000). Clear and convincing evidence is
evidence “so clear, direct, weighty and convincing as to enable the trier of fact to
come to a clear conviction, without hesitance, of the truth of the precise facts at
issue.” Jd. (quotations and citations omitted).

Under section 2511(a), the Court may terminate parental rights based on a
finding of a settled purpose to relinquish parental claim ora finding that the parent
has refused or failed to perform parental duties for at least the six months prior to
the filing of the termination petition. Za re ZP,, 994 A.2d 1108, 1117 (Pa. Super. Ct.
2010)(citation omitted), To establish a settled purpose to relinquish a parental
claim, the person seeking to terminate parental rights must show that the parent

made a deliberate decision to terminate the parent-child relationship throughout

the statutory six-month period. Adoption of M.S., 664 A.2d 1370, 1373 (Pa. Super.

11

 
Inat, # 202110832 - Page 13 of 20

Ct. 1995). Failure to maintain contact, in and of itself, will not automatically result

in the termination of parental rights under this subsection. Ja.

With regard to a failure or refusal to perform parental duties, the

Pennsylvania Supreme Court long ago described the parental duty to care for a

child:

A child needs love, protection, guidance and support. These needs,
physical and emotional, cannot be met by a merely passive interest in
the development of the child... . [T]he parental duty is a positive duty
which requires affirmative performance, This affirmative duty
encompasses more than a financial obligation; it requires continuing
interest in the child and a genuine effort to maintain communication
and association with the child, Because a child needs more than a
benefactor, parental duty requires that a parent exert himself to take
and maintain a place of importance in the child’s life.

in ve Burns, 379 A.2d 635, 540 (Pa. 1977) Gnternal citations and quotations

omitted).® Further,

Parental duty requires that the parent act affirmatively with good
faith interest and effort, and not yield to every problem, in order to
maintain the parent-child relationship to the best of his... ability,
even in difficult circumstances. A parent must utilize all available
resources to preserve the parental relationship, and must exercise
reasonable firmness in resiating obstacles placed in the path of
maintaining the parent-child relationship. Parental rights are not
preserved by waiting for a more suitable or convenient time to
perform one’s parental responsibilities while others provide the
child with [the child’s] physical and emotional needs.

To be legally significant, the [post-abandonment] contact must be
steady and consistent over a period of time, contribute to the

 

® Yn determining whether grounds for termination exist under section 2611(a)(1), the Court considers
the entire background of the case and does not mechanically apply the six-month statutory provision.
Instead, the Court examines all circumstances and explanations of the parent to determine if the
evidence clearly warrants the involuntary termination. Jn re 2, NM, 856 A.2d 847, 855 (Pa. Super.
Ct, 2004) (citation omitted).

12

 
Inst. # 202110892 - Page 14 of 20

psychological health of the child, and must demonstrate a serious

intent on the part of the parent to recultivate a parent-child

relationship and must also demonstrate a willingness and capacity

to undertake the parental role. The parent wishing to reestablish

his parental responsibilities bears the burden of proof on this

question.
dn re Z.P,, 994 A.2d at 1119 Gnternal citations and quotations omitted).

With respect to a petition filed pursuant to section 2511(a), the Court may not
consider “any efforts by the parent to remedy the conditions described therein which
are first initiated subsequent to the giving of notice of the filing of the petition.” 23
Pa, Cons. Stat, Ann. § 2511(b).

Under section 2511(a)(5), the Court determines whether CYF has proven the
following: 1) the subject child has been removed from parental care for at least six
months, 2) the conditions which led to removal or placement continue to exist, 3) the
parent cannot or will not remedy the conditions that led to placement within a
reasonable period of time, 4) the services or assistance reasonably available to the
parent are unlikely to remedy the conditions that led to removal, and 5) termination
of parental rights will serve the needs and welfare of the children. 23 Pa. Cons,
Stat. Ann. § 2511(a)(5); Zn re Adoption of M_EP., 825 A.2d 1266, 1273-74 (Pa.
Super. Ct. 2003).

Under subsection 2511(a)(8), parental rights may be terminated where “[tlhe
child has been removed from the care of the parent by the court or under a
voluntary agreement with an agency, 12 months or more have elapsed from the date

of removal or placement, the conditions which led to the removal or placement of

the child continue to exist and termination of parental mghts would best serve the

13

 
Inst, # 202110832 - Page 15 of 20

needs and welfare of the child.” 23 Pa, Cons. Stat. Ann, § 2511(a)(8).1¢ The
Superior Court of Pennsylvania has further summarized the elements of section
2511(aX(8) as follows:

Section (a)(8) sets a 12—-month time frame for a parent to remedy
the conditions that led to the children's removal by the court. Once
the 12-month period has been established, the court must next
determine whether the conditions that led to the child[ren]'s
removal continue to exist, despite the reasonable good faith efforts
of DHS supplied over a realistic time period. Termination under
Section 2511(a)(8) does not require the court to evaluate a parent's
current willingness or ability to remedy the conditions that initially
caused placement or the availability or efficacy of DHS services

In re K.Z.S., 946 A.2d 753, 759 (Pa, Super, Ct. 2008).1!

If the Court concludes that grounds for termination have been established
pursuant to section 2511(a), the Court then must consider the “developmental,
physical and emotional needs and welfare of the child.” 23 Pa. Cons. Stat. Ann. §
2511(b). This involves consideration of

the tangible dimension, as well as the intangible dimension, of the
needs and welfare of a child, such as the love, comfort, security, and
closeness, all of which are part of a parent-child relationship.
Continuity of relationships is also important to a child. In
considering what situation would best serve the child’s needs and
welfare, the court must examine the status of the bond between the
natural parent and the child to consider whether terminating the

 

10 This language, when parsed, includes three distinct elements: 1) the child has been removed from
parental care for 12 months or more from the date of removal; 2) the conditions which led to the
removal or placement of the child continue to exieti and 9) termmation of parental rights would best
serve the needs and welfare of the child. Jv re Adoption of MEP, 825 A.2d 1266, 1275-76 (Pa.

Super Ct, 2003).

11 The third requirement of subsection 2511(a)(8), that termination of parental rights would best
serve the needs and welfare of the child, is textually distinct from the requirements of subsection
25116). Despite their similarities, however, the Court is to conduct separate analyses. Under
subsection 2511(a)(8), the court considers the needs and welfare of the child together with the
conduct of the parent. See io re C.L.G, 956 A.2d 999, 1009 (Pa. Super. Ct, 2008} (en band, But see
Inre MAB, 166 A.3d 434, 448 (Pa. Super. Ct. 2017).

id

 
Inet. # 202110832 - Page 16 of 20

natural parents’ rights would destroy an existing, necessary and
beneficial relationship.

In re Adoption of TBB, 835 A.2d 387, 396 (Pa. Super. Ct. 2003) (citations omitted),
Unlike the Court's analysis under section 2511(a), which is focused on the parent,
the focus under section 2511(b) is on the child. Jn re Adoption of C.L.G.,, 956 A.2d

999, 1008 (Pa. Super. Ct. 2008). Although relevant, “[a] parent's own feelings of

love and affection for a child, alone, do not prevent termination of parental rights.”
fn re L.M.,, 923 A.2d 605, 512 (Pa. Super. Ct. 2007), Further,

Section 2511(b) does not explicitly require a bonding analysis and

the term ‘bond’ is not defined in the Adoption Act. Case law,

however, provides that analysis of the emotional bond, if any,

between parent and child is a factor to be considered as part of our

analysis, While a parent's emotional bond with his or her childisa

major aspect of the subsection 2511(b) best-interest analysis, it is

nonetheless only one of many factors to be considered by the court

‘ when determining what is in the best interest of the child.

In re Adoption of C.J.P., 114 A.3d 1046, 1054 (Pa. Super. Ct. 2015) (internal
citations and quotations omitted), See also in re ZP., 994 A.2d 1108, 1121 (Pa.
Super. Ct. 2010) Gn performing the § 2511(b) bonding analysis, the court “is not
required to use expert testimony. Social workers and caseworkers can offer
evaluations as well. Additionally, Section 2511(b) does not require a formal bonding
evaluation.”) (internal citations omitted).

B. Analysis

a. Ground. Termination Under Section 2511(a)(8

15

 
Inat. # 202110832 - Page 17 of 20

Because the Court finds that grounds for termination of Mother's parental
rights exist under subsection 2511(a)(8), it need not address the alternate grounds
asserted by CYF.

ft is clear and undisputed that M.G.H. has been in placement for more than
12 months, It also does not appear to be seriously disputed that, as of the time of
the filing of the termination petition, the conditions that lead to placement
continued to exist—indeed, were much worse. As of January 2021, after more than
three years of involvement with CYF and 18 months of the M.G.H.’s placement,
Mother had not taken any significant steps toward improving the condition of her
residence. Instead, Mother only at times, and after direct prompting, made some
temporary improvements. Mother soon cut off contact with CYF and never
permitted them to inspect her residence after placement. Mother further remained
in complete denial of her situation and would not accept any responaibility for it,
instead projecting blame onto CYF, her family and friends, and anyone else but
herself, That attitude, together with Mother’s irrational and self-delusional denial
of the conditions of her prior residence, continues to date.

Mother and her counsel stressed at the termination hearing that Mother
made certain attempts to secure alternative housing after placement. She was not
successful, and her efforts in no way improved the conditions of her residence,
which continued to deteriorate for a period of almost two years. Moreover, even if
Mother had secured new housing, that fact would not necessarily alleviate the

problems that lead to placement. There is no evidence indicating that any of

16

 
Inst. # 202210932 « Paga 18 of 20

Mother's residences would not eventually end up in the same condition as her prior
residence. The only reason why Mother does not have animals in her current home
is the bail condition precluding her from doing so. She has no ownership interest in
her current residence, does not pay rent, and resides there with her 20-year-old
nephew. Thus, even if the Court were required to consider the fact that Mother
acquired new housing two months after the termination petition was filed, that fact
would not in itself preclude a finding of clear and convincing evidence that the
conditions leading to placement continue te exist.

Under the third prong of § 2511(a)(8), the Court considers whether
termination of Mother's parenta} rights would best serve M.G.H.’s needs and
welfare. The Court considers both Mother's and M.G.H.’s conduct in making this
determination. When M.G.H. left Mother’s residence, she suffered from several
chronic respiratory problems, was at a very low weight, and had behavioral
difficulties. She also was truant and not attending either in-person or online
schooling. The Court is compelled by the evidence of record to conclude that these
difficulties were caused by the deplorable and unsanitary condition of Mother's
residence and Mother's lackadaisical approach to parenting, Further, all of these
issues have resolved since M.G.H. has been placed with her pre-adoptive family.

Nor is there any substantial evidence that, if M.H.G. moved back into
Mother's residence, she would be in a substantially different position than she was
when she was placed. Although Mother very recently has obtained new housing

and testified that she now has a better support system, her ongoing refusal to

i

 
Inst. # 202110892 - Paga 19 of 26

recognize the mental health and behavioral problems that led to the deplorable
conditions in her residence militates against any conclusion that she will be able to
provide a residence suitable for M.G.H.’s needs and welfare, The Court therefore
concludes that the third prong of subsection 2511(a)(8) has been satisfied by clear
and convincing evidence.

b. Section 2511(b)

Having concluded that CYF has established grounds for termination under
subsection 2511(a)(8), the Court now considers under subsection 2511(b) whether
termination of Mother’s parental rights would serve M.G.H.’s developmental,
physical and emotional needs and welfare. Although CYF did not obtain an official
bonding assessment, the Court nevertheless heard ample testimony from which to
conclude that severing whatever bond remains between Mother and M.G.H. will not
destroy an existing, necessary, and beneficial relationship. Although there appears
to be a familiar bond remaining between Mother and M.G.H., it also is clear that
the bond has detertorated over the past year. Although Mother continues to have
visits, M.G.H. now separates easily from her and has been disappointed on
numerous occasions because of Mother's tardiness in showing up for visits. M.G.H.
also has explained that Mother prioritizes her animals over M.G,H., and the visits
between the two have gotten physically aggressive more than once. This likely has
occurred because of conflict engendered by Mother’s unwillingness to improve her
situation. Thus, the relationship between Mother and M.G.H. appears to be moving

from familiar and relatively comfortable to somewhat hostile and tense. Severing

18

 

 
Inst. # 202110832 - Page 20 of 20

such a bond will not work a significant detriment to the M.G.H., who now looks to
her pre-adoptive family for emotional, physical, and financial support.

Given the significant strides the M.G.H. has made in her physical health,
hygiene, schooling, and behavior since being removed from Mother's care, the Court
ig constrained to conclude that there is clear and convincing evidence that severing
the bond that remains between her and Mother is in her best interest. Other than

her own emotional appeal, Mother has not offered any evidence to the contrary.

IV. CONCLUSIONS OF LAW
1, CYF has proven by clear and convincing evidence grounds for
termination of Mother’s parental rights under 23 Pa. Cons. Stat. Ann. § 2511(a)(@).
2. CYF has proven by clear and convincing evidence that termination of
Mother's parental rights will serve the needs and welfare of M.G.H. under 23 Pa.
Cons. Stat. Ann. § 2511(b).

An appropriate decree follows.

ig